66 N.J. 137 (1974)
328 A.2d 624
FREDDIE SCHNELL, ELECTRO-PROTECTIVE CORPORATION AND SUPREME SECURITY SYSTEMS, INC., PLAINTIFFS-RESPONDENTS,
v.
TOWNSHIP OF MILLBURN, A MUNICIPAL CORPORATION, AND WELLS FARGO SIGNAL SYSTEMS, A CORPORATION, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 18, 1974.
Decided December 4, 1974.
Mr. Michael R. Griffinger and Mr. David M. Hyman, argued the cause for appellants, (Crummy, Del Deo, Dolan *138 and Purcell, attorneys for Wells Fargo Signal Systems, and Mr. Eugene T. O'Toole, attorney for Township of Millburn).
Mr. Sidney Krieger argued the cause for respondents.
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. 127 N.J. Super. 155.
For affirmance  Chief Justice HUGHES, Justices JACOBS, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD and Judge COLLESTER  7.
For reversal  None.